department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc ita tl-n-341-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb from associate chief_counsel income_tax accounting subject expenses attributable to prior sale of stock this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corp a corp b corp c corp d corp e corp f period g corp h mr j mr k dollar_figurel x business tax years issue whether the expenses_incurred by a subsidiary to administer certain claims both of and against a former related subsidiary are currently deductible when the underlying claims relate back to the sale of the stock of the former subsidiary conclusion tl-n-341-01 the expenses_incurred by a subsidiary to administer certain claims both of and against a former related subsidiary are not currently deductible because they represent the expenses of another taxpayer and because they relate back to the sale of the stock of the former subsidiary facts corp a was and still is engaged in the x business corp a is a wholly owned subsidiary of corp b corp a and corp b are subsequently referred to as corps ab corp b was formerly the wholly-owned subsidiary of corp c which in turn is a wholly-owned subsidiary of corp d corp d changed its name to corp e and will subsequently be referred to as such the stock of corp b was sold to corp f in period g corp f originally intended to acquire the assets of corp a or corp b rather than corp b’s stock however concerns over the potential interruption of corp a’s x business altered corp f’s plans corp a was required by most states to become licensed these state licenses were nontransferable therefore if corp f merely purchased corp a’s assets it would have had to apply for new state licenses and would have had to suspend corp a’s x business operations until such licenses were granted during negotiations for the purchase of corp b’s stock corp f and corp e agreed upon a value for certain outstanding claims pending against corp a on the purchase date preclosing claims some of these preclosing claims were in litigation corp f and corp e were also unable to agree upon a value for certain claims made by corp a against third parties which were also outstanding on the purchase date pre-closing plaintiff claims the pre-closing plaintiff claims included rights to reimbursement subrogation rights and litigation in which corp a was the plaintiff we will subsequently refer to the preclosing claims and the preclosing plaintiff claims collectively as the claims in the purchase agreement corp e and corp c essentially agreed to retain the claims they agreed also to indemnify and hold harmless corp f and corps ab against all losses resulting or arising from certain listed events as well as any other claim or liability against corps ab arising before the sale under the purchase agreement the aggregate purchase_price payable by corp f to corp c for all of corp b’s stock was an amount equal to the adjusted shareholders’ equity defined as the shareholders’ equity of corp b as shown on an adjusted closing date balance_sheet as of the closing date for sale of the stock the claims were excluded from this closing date balance_sheet through an adjustment mechanism provided in the purchase agreement corp e used another of its subsidiaries corp h to administer the claims under an agreement between corp e and corp h corp h had to consult with corp e before making significant tactical decisions and to keep corp e informed on the progress of the claims on a monthly basis corp e would either reimburse corp h or pay directly tl-n-341-01 all expenses directly or indirectly related to the claims including without limitation all costs of paying the claims all costs of managing the claims including counsel and expert fees internal administrative expenses salaries and other employee_benefits overhead court costs and other costs corp h would engage certain corp e employees specifically mr j and mr k pursuant to the same terms and conditions due them by corp e corp e would pay corp h an administrative fee of dollar_figurel per month for its services in administering the claims to handle the claims corp h rented an office and incurred expenses in relation to that office mr k would meet regularly with corps ab’s management to discuss their liability for claims made after the stock sale that related to events occurring prior to the sale if the parties were in agreement that corps ab should pay all or a portion of any claims corp e was obligated under the stock sale agreement to indemnity corps ab for that payment often however corps ab would want to pay a claim in order to retain a continuing customer in circumstances where mr k believed that corps ab had no liability in that event corps ab were not entitled to an indemnity payment from corp e with respect to litigation matters involving corps ab as either plaintiff or defendant relating to matters that arose prior to the stock sale mr j selected and supervised outside counsel who were engaged with corps ab’s consent and were technically retained and paid_by corps ab within the limitations of the purchase agreement corp e was obligated to corps ab for the attorneys fees and any amounts paid to resolve preclosing claims corps ab and corp f were in turn obligated to turn over to corp e any recoveries from preclosing plaintiff claims corp e now agrees that the claims relate back to the sale of the stock under the rationale of 344_us_6 and are therefore adjustments to sales_price the expenses at issue here are those incurred by corp h in administering the claims the corp h expenses the corp h expenses include such items as compensation including the compensation of mr j and mr k and the administrative expenses of renting and running a office corp h was a member of corp e’s affiliated_group and filed consolidated_returns with corp e for the tax years which are at issue here law and analysis sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 generally disallows deductions for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property the supreme court has determined that sec_263 has priority over sec_162 418_us_1 expenses are expenses of another tl-n-341-01 corp e argues that the corp h expenses are currently deductible as its current business_expenses or as the expenses of a former business relying upon groetzinger v 480_us_23 276_us_145 77_tc_608 and 68_tc_294 nonacq 1978_2_cb_3 among others however these expenses do not relate to a current or former business of either corp e or corp h but to the former and current business of corps ab the expenses of another are not deductible specifically a parent_corporation normally may not deduct the expenses of its subsidiary see 319_us_590 410_f2d_1233 cl_ct the 71_tc_955 acq on other issues 1979_2_cb_1 42_tc_800 acq on other issues 1965_2_cb_4 that the amounts are paid under a contractual obligation is not determinative interstate transit lines u s pincite 453_f2d_1144 2d cir cert_denied 407_us_934 to be deductible the amount_paid must proximately and directly benefit the parent’s own business beyond its role as a shareholder austin t c pincite see young rubicam f 2d pincite the test is whether a hardheaded businessman would have incurred the expense for his or her own business b forman f 2d pincite austin t c pincite coulter electronics inc v commissioner tcmemo_1990_186 aff’d without published opinion 943_f2d_1318 11th cir benefits derived by a parent_corporation as the owner of the subsidiary are considered indirect and incidental_benefits which do not justify a current deduction by the parent austin t c pincite columbian rope t c pincite the expenses in the present case appear to have been incurred solely in the parent’s role of a shareholder corp e acknowledges that the claims relate back to the sale of the stock in corps ab which it no longer owns thus we do not see how the claims can comprise a current or former business of corp e because they relate only to corp e’s ownership of corps ab further corp e does not have the licenses to run a x business and has no interest in retaining any of the clients in conclusion corp e simply cannot claim as its own expense amounts paid for activities that were concerned with the day-to-day operation of the subsidiary’s business austin co t c pincite citing young rubicam f 2d pincite here corp h another corp e subsidiary is actually deducting the expenses however the analysis when one subsidiary is taking the expenses of another is the same as when a parent is deducting the expenses of a subsidiary see bone v commissioner tcmemo_2001_43 a j concrete pumping inc v commissioner tcmemo_2001_42 oxford development v commissioner tcmemo_1964_182 for example in a j concrete the tax_court relied upon austin to require a subsidiary which was deducting the expenses of another subsidiary to demonstrate that the expenses were for its own proximate and direct benefit because the subsidiary had no relationship to the other tl-n-341-01 subsidiary beyond common shareholders the expenses were not deductible the present case is indistinguishable from these facts in a j concrete character of the expenses relates back to the sale of stock it is appropriate to consider whether corp h expenses should be disallowed as current deductions under the principle of 344_us_6 because they relate back to the sale of its stock in arrowsmith two former shareholders of a liquidated corporation were required as its transferees to pay a judgment against the corporation several years after its liquidation the gain from the liquidation had been a capital_gain to the shareholders however they deducted the judgment payment made in the subsequent year as an ordinary_loss the supreme court found the loss to be capital rather than ordinary the court reasoned that had the judgment payment been required during the tax_year of the liquidation there was no question that the payment would have been capital arrowsmith u s pincite the court held that the payment would still be capital even though the payment was made in a subsequent year and that this classification did not offend the well-established principle that each taxable_year is a separate_unit for tax purposes id pincite although the relation-back principle established in arrowsmith normally involves a determination of whether an amount is capital or ordinary if no gain_or_loss was recognized on the prior transaction no gain_or_loss will be allowed on subsequent transactions found to relate back to it revrul_58_374 1958_2_cb_396 see 370_f2d_729 5th cir missouri pacific corp v united_states cl_ct we assume that if the corp h expenses relate back to the sale of the stock they are subject_to disallowance under sec_1 generally the relation-back principle established in arrowsmith is that a subsequent event is so intimately tied to a prior transaction here a sale of stock that the character of the subsequent event must be ascertained by reference to the prior one 66_tc_283 aff’d 558_f2d_128 2d cir seagate technology inc v commissioner tcmemo_2000_361 the rationale is that the tax consequences should be the same as if the subsequent event had occurred at the time of the prior event seagate however each taxable_year remains a separate_accounting period and the events are recognized in the year they normally would be see 69_tc_697 aff’d 647_f2d_487 5th cir nonacq 1984_2_cb_2 their character is determined by the earlier event thus a payment is not deductible under sec_162 if it is required to be capitalized to the stock sale under arrowsmith mitchell v commissioner tcmemo_1994_237 see nelson v commissioner tcmemo_1971_327 aff’d per curiam 472_f2d_1224 9th cir rejecting the relevance of kornhauser to a case governed by arrowsmith tl-n-341-01 numerous cases have held that expenses_incurred by former shareholders of corporations take on the character of the prior transfer of the corporate interest under the rationale of arrowsmith see eg federal bulk carriers supra 69_tc_620 aff’d without opinion 620_f2d_310 9th cir 67_tc_570 amounts received rather than expended by former shareholders have been likewise characterized by the prior transaction see 44_tc_363 acq in result 1966_2_cb_5 holding that there is nothing in arrowsmith to make it inapplicable to a gain to former shareholders see also bressler v commissioner 65_tc_182 acq 1976_2_cb_1 here corp e agrees that the claims relate back to the sale of stock under arrowsmith however corp e continues to contend that the corp h expenses are current deductions corp e argues that existing case law is distinguishable because arrowsmith is only applicable if the expenses are part of an agreement between the buyer and seller and the expenses involve payments between the buyer and the seller the present case involves neither circumstance corp e’s argument ignores that arrowsmith itself involves a payment to a third party other than the purchaser that is payment of a judgment admittedly in arrowsmith there were no new owners of the stock because the corporation had been liquidated however other cases where there are new owners of the stock and the corporation still exists have treated payments to others by former shareholders as part of a sale of stock clay v commissioner tcmemo_1981_375 nelson v commissioner tcmemo_1971_327 aff’d per curiam 472_f2d_1224 9th cir see 54_tc_1 see also freedom newspapers v commissioner tcmemo_1977_429 holding that a third party payment to the new owner of a corporation related back to the original sale of stock in particular the corp h expenses are analogous to litigation and legal expenses paid to third parties which in clay and nelson were found to relate back to the sale of stock in neither clay nor nelson were the litigation and legal expenses_incurred mentioned in the original agreement for sale of the stock in clay the taxpayers sold their stock in a subchapter_s_corporation which they properly treated as a capital_gain as part of the contract for sale the taxpayers agreed to indemnify the buyer for any undisclosed liabilities pursuant to the contract the buyer subsequently filed for arbitration claiming damages from the taxpayers for certain undisclosed liabilities both the arbitrator and subsequently a court of law found that the taxpayers had to pay damages to the buyer which the taxpayers paid and deducted the taxpayers also expended dollar_figure in the tax_year for their own legal fees and other costs of litigation in connection with the dispute with the buyers the court in clay found that the indemnity damages paid related back to the sale of the stock under arrowsmith and were therefore adjustments to purchase_price more importantly the court found that the dollar_figure in litigation expenses were therefore also tl-n-341-01 capital the court reasoned that the character of the underlying claim determined the nature of the litigation expenses see 397_us_572 68_tc_960 aff’d 628_f2d_516 9th cir similarly in nelson the taxpayer owned all of the stock of hollywood finance company hfc which he sold for a capital_gain hfc was in the business of making loans and purchasing installment_sales contracts in the contract for the sale of the stock the taxpayer warranted that all of hfc’s loans were validly made and that there were no defenses against them he also agreed to reimburse the purchaser for any claims against hfc arising out of transactions before the sale if the claims had not been reflected on hfc’s balance_sheet subsequently the california commissioner of corporations threatened to sue hfc for alleged violations of california’s personal_property broker law the new shareholders of the corporation told the taxpayer that defense of the suit would be costly and that numerous loans including many that the taxpayer had warranted were in danger of being declared void the taxpayer decided to settle all of his potential liability to the new shareholders by paying them a total of dollar_figure in the meantime the taxpayer had formed a new corporation and had applied to the commissioner of corporations for a personal_property broker’s license his license was ultimately denied because of his involvement with hfc the taxpayer incurred expenses of dollar_figure for legal services it was stipulated that these services involved representation of the petitioners’ interest before the california commissioner of corporations relating to the loans of hollywood finance company that were about to be voided and the negotiation and drafting of the agreement releasing petitioner mr nelson of liability on those loans the tax_court in nelson found that the dollar_figure payment was an outgrowth of the sale of the stock and was a capital_expenditure under arrowsmith the court also found that the dollar_figure payment was so closely related to and identified with the dollar_figure payment that it must be treated in a like manner in coming to this conclusion the court relied upon similar cases holding that legal fees incurred in disputes over prior sales of property relate back to the prior sale see 41_tc_598 aff’d per curiam 342_f2d_990 9th cir 21_tc_422 n the corp h expenses_incurred in the present case are analogous to the litigation and legal expenses_incurred in clay and nelson corp e agrees that the claims which are part purchase agreement relate back to the sale under arrowsmith therefore the expenses_incurred to settle the claims are to be treated in a like manner see woodward supra see also 372_us_39 in such circumstances it does not matter that the claims originally arose in corp a’s prior tl-n-341-01 business see clay in which the undisclosed liabilities appear to have arisen in the prior business in one sense the present case is a less compelling case for the taxpayer than clay and nelson in that the corp h expenses_incurred would have been completely foreseeable at the time of the contract for sale and would have been necessary to implement the sale that is both parties knew that corp e would have to incur additional expenses to settle the claims those expenses would have reasonably been considered in valuing the claims had they been part of the sale price again the claims were excluded from the sales_price because the parties could not agree on their value the expenses were thus incurred as part of the implementation of the sale of stock and as a condition of the sale see siple t c pincite although the corp h expenses are not totally attributable to an actual dispute between the parties to the sale of stock as in clay and nelson at least some of the expenses arose in reconciling conflicting interests between the two sides to the transaction in arguing the corp h expenses are currently deductible the taxpayer relies upon vca corporation v united_states 566_f2d_1192 ct_cl aftr 2d which held that the purchaser of stock could take a current deduction for a cost that had been indemnified by the seller the service followed vca in revrul_83_73 1983_1_cb_84 which reaches the same conclusion on similar facts although vca as well as revrul_83_73 rely extensively on sec_381 they also rest the allowance of the deduction on conclusions significant to the present case notably that the indemnity payment by the seller is a capital_contribution which relates back to the sale of stock under the rationale of arrowsmith significantly in reaching this conclusion both rely upon revrul_58_374 which found the seller had no gain_or_loss on indemnities paid and received where there was no gain_or_loss on the original sale of stock capital contributions are not reimbursement and can provide basis for a deduction for the corporation indemnified see vca aftr 2d pincite7 thus the rationale of vca would lead to conclusion that the corp h expenses relate back to the sale of the stock and are not deductible as the seller of the stock corp e cannot rely on the holdings of indemnity cases applying to purchasers because the legal position of the two sides of the transaction are completely different compare revrul_83_73 focusing on the buyer’s side of transaction with revrul_58_374 dealing with the seller’s side see 111_tc_256 aff’d 196_f3d_866 7th cir holding that amounts received by a purchaser of stock from a law suit that had existed prior to the purchase does not relate back to or derive its character from the initial stock purchase analogy to old sec_337 finally denying the deductibility of the corp h expenses is supported by analogy to cases decided under pre-1986 sec_337 old sec_337 old sec_337 provided that a corporation that had adopted a plan of complete_liquidation sold all of its assets tl-n-341-01 within_12_months of the adoption of that plan and distributed the sales proceeds to its shareholders in complete_liquidation recognized no gain_or_loss on the sale of its assets two cases in which the application of old sec_337 was at issue 582_f2d_544 10th cir and 499_f2d_754 4th cir are similar to the present case in these cases legal fees and other expenses which were related or incidental to the sale were considered capital expenditures affecting basis and thus were not currently deductible in each the taxpayer sold all of its assets after adopting a plan of complete_liquidation and distributed the proceeds to its shareholders in complete_liquidation pursuant to old sec_337 neither taxpayer recognized gain on the sale of its assets although the taxpayer in benedict oil reported recapture_income from the sale which was not protected from nonrecognition under old sec_337 both taxpayers incurred legal fees and other expenses in executing the sale and sought to deduct such expenses the government argued that such expenses were related to or were incidental to the sale of the assets of a business thus such expenses should be considered capital expenditures affecting the basis of those assets in that case such expenses would not be currently deductible in other words such expenses simply offset the gain realized on the sale of the assets on the other hand the taxpayers argued that these expenses were separate from the sale and consequently deductible it should be noted that these taxpayers derived no tax_benefit from the payment of these expenses these courts held that the expenses were related to the sale of the assets and thus reduced the amount of gain the taxpayers realized but did not recognize on such sale the courts noted that the fact that the taxpayers received no tax_benefit from the payment of these expenses was irrelevant because the taxpayers were not required to recognize the gain on the sale the courts concluded that symmetry required that if gain was not recognized the expenses necessary to determine such gain should not be recognized either in the present case the expenses corp h incurred to resolve the claims indirectly determined the amount of loss corp e realized but did not recognize on the sale of the stock that is if the parties had been able to agree on a value for the claims such valuation would have also reflected their estimate of the amount that the holder of the claims would have expended in order to resolve those claims because corp e’s loss on the sale of the stock was subject_to disallowance under sec_1 corp e would have the same incentive as the taxpayer in the old sec_337 cases cited to argue that such expenses were separate from the sale no tax_benefit however for the reasons cited in those cases and discussed above we agree that they are related to the sale and not deductible tl-n-341-01 tl-n-341-01 tl-n-341-01 heather c maloy by clifford m harbourt senior technician reviewer branch
